By the Court,

Marcy, J.
This case is distinguishable from that of The People v. Jefferson C. P. (2Wend. 301.) There the parties opposing the mandamus had done no act *305beyond resisting the issuing of a peremptory mandamus on the coming in of the return; here the party opposing applied for a rule on the relators to plead or demur, and on being served with a demurrer put in a rejoinder. He thereby became an actor in the suit, and must be responsible for the costs, which he is ordered to pay, or to shew cause by the first day of the next term.